Johnston, C. J.
(dissenting): The court has frequently had occasion to interpret and enforce what is commonly called “the Sunday laws of the state.” Uniformly the court has held the law.to be constitutional and that those who violate it are subject to punishment. The following are some of those cases: Topeka v. Crawford, 78 Kan. 583, 96 Pac. 862; State v. Weldy, 113 Kan. 734, 215 Pac. 1005; State v. Kelly, 129 Kan. 849, 284 Pac. 363; State v. Blair, 130 Kan. 863, 288 Pac. 729; State v. Haining, 131 Kan. 854, 293 Pac. 952.
The principal question in the case is whether repeated violations in the future of this valid law may be enjoined. The violations condemned are misdemeanors and only small penalties are prescribed. A maximum penalty for laboring on Sunday is a fine of $25 and for sales on that day the penalty is a fine not to exceed $50. As said in the prevailing opinion, courts of equity are reluctant to use the process of injunction where the remedy by indictment or information is efficacious, citing an authority, but the same authority says:
“Courts . . . will not hesitate where tjhe remedy is not adequate and it is necessary to protect the rights of the public or an individual. A court is *415not powerless to prevent the doing of an aot merely because it is denounced as a public offense.” (State v. Lindsay, 85 Kan. 79, 83, 116 Pac. 207.)
Many wrongs which invade the rights of the public or individuals are common nuisances which may be enjoined whether or not it has been specifically declared by the legislature to be a public nuisance. In State v. Rabinowitz, 85 Kan. 841, 118 Pac. 1040, it was said:
“At the common law, acts done in violation of the law, or which are against good morals or public decency, and which result in injury to the public, constitute a public nuisance.” (Citing 1 Wood on Nuisances', 3d ed. ¶ 17; Joyce on Nuisances, §5; 6 Cur. Law, 828.)
Either of these wrongs amounts to a nuisance. Violations of the law alone are determined to be á public nuisance. In State, ex rel., v. Crawford, 28 Kan. 726, it was said:
“Every place where a public statute is openly, publicly, repeatedly, continuously, persistently and intentionally violated, is a public nuisance.” (p. 733.)
The rule of this early case has been consistently followed and applied for the last fifty years, and in my view is a controlling authority here. The facts in the instant case show that defendants are acting in open antagonism to a public statute which makes their conduct a public offense, and that they are doing so repeatedly and intentionally, declaring their purpose to continue the unlawful acts.
The court, in State, ex rel., v. Crawford, supra, held that while a single violation might not be a ground for injunction, that where the offense is committed without any immediate prospect of termination, an action of injunction will lie unless some other remedy is given for its complete suppression and extirpation.
Is there another adequate remedy? The only remedy suggested is a prosecution for the violation of the statute. This case demonstrates that prosecutions and even convictions did not operate as a preventative of the violations. They persisted in the wrongdoing and declared their purpose to continue until they were stopped. The small penalties prescribed in the statute for the commission of the offense did not stop them. Probably the profits they had derived from the operation of the theater left a good margin after paying the fines imposed. It is obvious that the penalties for violations were not adequate to prevent the persistent violations by defendant and that their conduct and declared intention to persist in wrongdoing jusified an injunction. It was the only available remedy left for the state and in my opinion should have been granted. See State, ex rel., v. Crawford, supra; State v. Coler, 75 Kan. 424, 89 Pac. 693; State, ex rel., v. Raboniwitz, supra.